Exhibit 10.18

EXECUTION VERSION

 

 

11.JPMorgan

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

November 30, 2013

between

AMERICAN ELECTRIC TECHNOLOGIES, INC.,

as Borrower

and

JPMORGAN CHASE BANK, N.A.,

as Lender

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I Definitions

  

1

Section 1.01 Defined Terms

  

1

Section 1.02 Terms Generally

  

10

Section 1.03 Accounting Terms; GAAP

  

10

 

ARTICLE II The Credits

  

10

Section 2.01 The Commitment

  

10

Section 2.02 Loans and Borrowings

  

10

Section 2.03 Requests for Borrowings

  

11

Section 2.04 Funding of Loans

  

11

Section 2.05 Interest Elections

  

11

Section 2.06 Letters of Credit

  

12

Section 2.07 Teimination and Reduction of Commitment

  

13

Section 2.08 Repayment of Loans; Evidence of Debt

  

13

Section 2.09 Prepayment of Loans

  

13

Section 2.10 Interest

  

13

Section 2.11 Alternate Rate of Interest

  

14

Section 2.12 Increased Costs

  

14

Section 2.13 Break Funding Payments

  

14

Section 2.14 Taxes

  

15

Section 2.15 Fees

  

15

Section 2.16 Payments Generally

  

15

 

ARTICLE III Representations and Warranties

  

16

Section 3.01 Organization

  

16

Section 3.02 Authorization; Enforceability

  

16

Section 3.03 Governmental Approvals; No Conflicts

  

16

Section 3.04 Financial Statements; No Material Adverse Change

  

16

Section 3.05 Properties

  

16

Section 3.06 Litigation and Environmental Matters

  

17

Section 3.07 Compliance with Laws and Agreements

  

17

Section 3.08 Investment Status

  

17

Section 3.09 Taxes

  

17

Section 3.10 ERISA

  

17

Section 3.11 Labor Matters

  

17

Section 3.12 Insurance

  

17

Section 3.13 Solvency

  

17

Section 3.14 Disclosure

  

17

Section 3.15 Margin Stock

  

18

Section 3.16 Use of Proceeds

  

18

Section 3.17 No Undisclosed Liabilities

  

18

Section 3.18 USA Patriot Act

  

18

Section 3.19 Embargoed Person

  

18

ARTICLE IV Conditions

  

19

Section 4.01 Effective Date

  

19

Section 4.02 Each Credit Event

  

19

-i-

--------------------------------------------------------------------------------

 

ARTICLE V Affirmative Covenants

  

20

Section 5.01 Financial Statements and Other Information

  

20

Section 5.02 Notices of Material Events

  

20

Section 5.03 Existence; Conduct of Business

  

21

Section 5.04 Payment of Obligations

  

21

Section 5.05 Maintenance of Properties

  

21

Section 5.06 Insurance

  

21

Section 5.07 Books and Records; Inspection and Audit Rights

  

21

Section 5.08 Compliance with Laws

  

21

Section 5.09 Use of Proceeds and Letters of Credit

  

21

Section 5.10 Maintenance of Deposit Relationship

  

21

Section 5.11 Additional Guarantees and Security Documents

  

21

Section 5.12 Further Assurances

  

22

 

ARTICLE VI Negative Covenants

  

22

Section 6.01 Indebtedness

  

22

Section 6.02 Liens

  

22

Section 6.03 Fundamental Changes

  

23

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

  

23

Section 6.05 Asset Sales

  

23

Section 6.06 Sale and Leaseback Transactions

  

23

Section 6.07 Swap Agreements

  

23

Section 6.08 Dividends

  

24

Section 6.09 Transactions with Affiliates

  

24

Section 6.10 Restrictive Agreements

  

24

Section 6.11 Change in Fiscal Year

  

24

Section 6.12 Fixed Charge Coverage Ratio

  

24

Section 6.13 Total Liabilities to Net Worth Ratio

  

24

Section 6.14 Net Profit

  

24

 

ARTICLE VII Events of Default and Remedies

  

24

Section 7.01 Events of Default

  

24

 

ARTICLE VIII Miscellaneous

  

26

Section 8.01 Notices

  

26

Section 8.02 Waivers; Amendments

  

26

Section 8.03 Expenses; Indemnity; Damage Waiver

  

26

Section 8.04 Successors and Assigns

  

27

Section 8.05 Survival

  

27

Section 8.06 Counterparts; Integration; Effectiveness

  

28

Section 8.07 Severability

  

28

Section 8.08 Right of Setoff

  

28

Section 8.09 Governing Law; Consent to Service of Process

  

28

Section 8.10 WAIVER OF JURY TRIAL

 

28

Section 8.11 Headings

 

29

Section 8.12 Confidentiality

 

29

Section 8.13 Interest

 

29

Section 8.14 USA Patriot Act

 

29

Section 8.15 Amendment and Restatement; Consent of M&I

 

29

Section 8.16 FINAL AGREEMENT OF THE PARTII-,S

 

30

-ii-

--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01

 

Guarantee Agreements, Mortgages and Security Agreements

Schedule 3.01

 

Organization

Schedule 3.06

 

Disclosed Matters

Schedule 3.12

 

Insurance

Schedule 3.17

 

Liabilities

Schedule 6.01

 

Existing Indebtedness

Schedule 6.02

 

Existing Liens

Schedule 6.04

 

Existing Investments

Schedule 6.10

 

Restrictive Agreements

EXHIBITS:

 

Exhibit 1.01A

 

Form of Borrowing Base Report

Exhibit 1.01B

 

Form of Borrowing Request

Exhibit 1.01C

 

Form of Guarantee Agreement

Exhibit 1.01D

 

Form of Interest Election Request

Exhibit 1.01E

 

Foi in of Security Agreement

Exhibit 5.01(d)

 

Foul,. of Compliance Certificate

 

 

 

-iii-

--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated to be
effective as of November 30, 2013 (the “Effective Date”), between American
Electric Technologies, Inc., a Florida corporation (the “Borrower”) and JPMorgan
Chase Bank, N.A. (the “Lender”).

PRELIMINARY STATEMENT:

WHEREAS, the Borrower is a party to that certain Letter Loan Agreement dated as
of October 31, 2007 (as amended, the “Prior Agreement”), among the Borrower, M&I
Electric Industries, Inc., a Texas corporation (“M&I”) and the Lender, pursuant
to which the Lender agreed to make loans to and other extensions of credit for
the benefit of the Borrower; and

WHEREAS, the Borrower, M&I and the Lender mutually desire to amend and restate
the Prior Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree that the Prior Agreement is amended and
restated in its entirety as follows:

ARTICLE I

Definitions

Section 1.01 Defined Tetins. As used in this Agreement, the following terms have
the meanings specified below:

“Act” has the meaning set forth in Section 8.14.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Applicable Margin” means, for any day, (a) with respect to any CBFR Loan,
1.00% per annum and (b) with respect to any Eurodollar Loan, 3.25% per annum.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitment.

“Available Amount” means, at any time, an amount equal to the lesser of (a) the
Commitment minus the sum of the outstanding principal balance of the Loans and
the LC Obligations at such time and (b) the Borrowing Base minus the sum of the
outstanding principal balance of the Loans and the LC Obligations at such time.

“Beaumont Facility” means the real property and improvements owned by the
Borrower having an address of 4775 Martin Luther King Parkway, Beaumont, Texas.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the introduction to this Agreement.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, for the Borrower and each Guarantor, the amount
determined as of the date of the Borrowing Base Report then most recently
delivered pursuant to this Agreement, of (a) 80% of the aggregate amount of
Eligible Accounts at such date, plus (b) 40% of the aggregate amount of Eligible
Inventory at such date up to an amount not to exceed $1,000,000; provided,
however, that (i) only Collateral for which the representations and warranties
under this Agreement and the other Loan Documents are true and correct at the
time of calculation shall be included in the Borrowing Base, (ii) upon notice to
the Borrower, the Lender at any time and from time to time may adjust the
preceding percentage(s) or modify or add categories of eligibility, (iii) if the
Lender at any time determines any method of valuation overstates the actual fair
market value at the time, upon notice to the Borrower, the Lender may
recalculate those values to fair market value, and (iv) in no event shall the
Borrower Base ever exceed the Commitment.

-1-

--------------------------------------------------------------------------------

“Borrowing Base Report” means a report in the form of Exhibit 1.01A attached
hereto, appropriately completed, together with the following attachments: a
detailed aged schedule of all aged Eligible Accounts as of the date specified in
such report, listing face amounts and dated of invoices of each such Eligible
Account, and the name of each account debtor obligated on such Eligible Account
(and, upon request of the Lender, the address of an account debtor, copies of
invoices, credit reports and any other matters and information relating to the
Eligible Accounts), a schedule of Eligible Inventory, setting forth the location
of all such Eligible Inventory (other than Eligible Inventory in transit),
including Eligible Inventory not in the possession of the Borrower and the name
of the person in possession thereof and whether and how much of such Eligible
Inventory consists of raw material, finished goods or otherwise and a summary
aged listing of the Borrower’s and Guarantors’ accounts payable and an aged list
of the ten (10) largest accounts payable.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit 1.01B hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP and
any obligations of such Person under any synthetic lease financing whether or
not such obligation is classified as a capital lease under GAAP.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted LIBO Rate plus 2.50% per annum. Any change
in the CB Floating Rate due to a change in the Prime Rate or the Adjusted LIBO
Rate shall be effective from and includiqg the effective date of such change in
the Prime Rate or Adjusted LIBO Rate, respectively.

“CB14R”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CB Floating Rate.

“Change in Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of director other than proxies held by the
Borrower’s management or their designees to be voted in favor of Persons
nominated by the Borrower’s board of directors) of 35% or more of the
outstanding voting securities of the Borrower, measured by voting power
(including both common stock and any preferred stock or other equity securities
entitling the holders thereof to vote with the holders of common stock in
elections for directors of the Borrower) or (b) one-third or more of the
directors of the Borrower shall consist of Persons not nominated by the
Borrower’s board of directors (not including as board nominees any directors
which the Board is obligated to nominate pursuant to shareholders agreements,
voting trust arrangements or similar arrangements).

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all Collateral as defined in any applicable Security
Document.

“Commitment” means the commitment of the Lender to make Loans and issue Letters
of Credit hereunder in a maximum aggregate amount of $10,000,000, as such
commitment may be reduced from time to time pursuant to the terms and provisions
hereof.

-2-

--------------------------------------------------------------------------------

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Net Worth” means the book value, as shown on its financial
statements, of all of the Borrower’s and its Subsidiaries’ assets less
Consolidated Total Liabilities.

“Consolidated Total Liabilities” means, as of any date, the liabilities of the
Borrower and its Consolidated Subsidiaries that would be reflected on a
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
“liabilities” in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to the Loans, the rate otherwise
applicable to such Loans plus 3% and (b) with respect to all other amounts, the
rate otherwise applicable to CBFR Loans plus 3%.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dividend” means (a) any dividend or other distribution made by the Borrower or
a Subsidiary of the Borrower on or in respect of any Equity Interests in the
Borrower or any of its Subsidiaries, or (b) any payment made by the Borrower or
a Subsidiary to purchase, redeem, acquire or retire any Equity Interest in the
Borrower or such Subsidiary.

“Dollars” or “i” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“Effective Date” has the meaning in the preamble of this Agreement.

“Eligible Account” means all Accounts except the following:

(a) any Account which arises out of a sale to an Account Debtor which is an
Affiliate of the Borrower;

(b) any Account which has not yet been invoiced or any Account the goods giving
rise to which have not been delivered or the services giving rise to which have
not been performed, or which otherwise does not represent a completed sale or
performance;

(c) any Account balances due or unpaid more than 90 days after its original
invoice date or which has an original due date which is more than 90 days after
its original invoice date;

(d) any Account owed by an Account Debtor which is also a creditor or supplier
of the Borrower or by an Account Debtor which has asserted any defense or
contested any liability with respect to such Account, or any Account which
otherwise is or may become subject to any right of set off by the Account Debtor
thereof; provided that to the extent the Account exceeds the amount of the right
of set off, the positive balance shall be included as an Eligible Account;

(e) any Account owed by an Account Debtor more than 20% (in dollar amount) of
whose Accounts are not Eligible Accounts on account of paragraphs (c) or
(d) above;

(f) any Account owed by an Account Debtor that has commenced a voluntary case
under the bankruptcy or insolvency laws of any jurisdiction, or made an
assignment for the benefit of creditors, or against which a decree or order for
relief has been entered by a court in an involuntary case under any bankruptcy
or insolvency laws of any jurisdiction, or against which any other petition or
other application for relief under any bankruptcy or insolvency laws of any
jurisdiction has been filed, or which has suspended business or consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs;

(g) except for an amount of up to $500,000 in respect of foreign Eligible
Accounts owed by Account Debtors that are Subsidiaries of Persons incorporated
or organized under the laws of the United States and rated at least Baa3 by
Moody’s or BBB- by S&P, any Account which (i) arises out of a sale made or
services performed outside of the United States or which is owed by an Account
Debtor located outside the United States and (ii) is not either secured by a
commercial letter of credit satisfactory, in all respects, to the Lender or such
Account Debtor has not otherwise been approved by the Lender;

-3-

--------------------------------------------------------------------------------

(h) any Account the sale for which is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or otherwise contingent on or subject to the fulfillment of any condition;

(i) any Account the Account Debtor of which is the United States or any
department, agency or instrumentality thereof;

(j) any Account to the extent that, but for this paragraph (j), the Eligible
Accounts owed by any Account Debtor and its Affiliates would exceed 15% of the
outstanding aggregate principal balance of all Eligible Accounts;

(k) any Account owed by an Account Debtor which is also an employee or sales
agent or independent contractor of the Borrower or any of the Borrower’s
Affiliates;

(1) any Account subject to a lien or security interest other than a Peimitted
Lien;

(m) any Account not valid, binding and enforceable against the Account Debtor
thereof in accordance with its terms; and

(n) any Account not subject to an enforceable and duly perfected first priority
security interest in favor of Lender.

As used in this definition, “Accounts” means all present and future rights of
the Borrower to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether now existing
or hereafter arising and wherever arising and whether or not earned by
performance, and “Account Debtor” means the person which is obligated on any
Account.

“Eligible Inventory” means any Inventory which:

(a) is owned by the Borrower or a Guarantor free and clear of all liens and
security interests other than those peunitted under this Agreement and, if held
or stored on leased premises, is subject to the terms of a lien waiver letter
acceptable to the Lender executed by the landlord of such premises if deemed
necessary by Lender in its sole discretion; and

(b) is fully and adequately insured with Lender named as loss payee; and

(c) is not on lease or consignment or furnished under any contract of service
from or to any person; and

(d) is finished Inventory, ready for sale, and is not, in the opinion of the
Lender damaged, obsolete, or otherwise not readily saleable at full value; and

(e) is subject to an enforceable security interest in favor of the Lender which
is duly perfected and of first priority, or, if in transit, will be duly
perfected and of first priority immediately upon reaching its destination.

As used in this definition, “Inventory” means all goods, now owned or hereafter
acquired by the Borrower and wherever located, which are held for sale or lease
or are to be furnished under any contract of service, excluding work in process
or raw materials in the business of the Borrower or a Guarantor, and including
goods the sale or other disposition of which has given rise to accounts
receivable and which have been returned to or repossessed or stopped in transit
by the Borrower or any Guarantor.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

-4-

--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located, and (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located.

“Executive Order” has the meaning assigned to such term in Section 3.19.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Charge Coverage Ratio” means, as of the date of determination, the ratio
of (a) the sum of (i) operating profit from the Borrower’s Domestic
Subsidiaries, plus (ii) depreciation, plus (iii) cash from foreign joint
ventures, minus (iv) non-financed capital expenditures, all for the four quarter
period then ended, to (b) the sum of (i) the current portion of long-term
Indebtedness, plus (ii) interest expense, plus (iii) Taxes, plus (iv) Dividends,
plus (v) payments in respect of Capital Lease Obligations, all for the same
period.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized other than under the laws of the United States of America, any
State thereof or the District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction or publication of, by or
with, (b) any notice to, (c) any declaration of or with, or (d) any registration
by or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

-5-

--------------------------------------------------------------------------------

“Guarantee Agreements” means those certain guarantee agreements executed in
connection with the Prior Agreement and identified in Part 1 of Schedule 1.01,
as ratified and amended in connection with this Agreement, and each guarantee
agreement executed after the Effective Date pursuant to Section 5.11, which
shall be in the form of Exhibit 1.01C.

“Guarantor” means each Person that is a party to a Guarantee Agreement as of the
Effective Date and each Person that becomes a Guarantor after the Effective Date
pursuant to Section 5.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means the maximum nonusurious rate of interest that, under
applicable law, may be contracted for, taken, reserved, charged or received by
the Lender on the Loans or under the Loan Documents at any time or from time to
time. If the maximum rate of interest which, under applicable law, the Lender is
permitted to charge the Borrower on the Loans shall change after the Effective
Date, to the extent permitted by applicable law, the Highest Lawful Rate shall
be automatically increased or decreased, as the case may be, as of the effective
time of such change without notice to the Borrower or any other Person.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, substantially in the form
of Exhibit 1.01D.

“Interest Payment Date” means the last Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is thirty
(30) days thereafter. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Investments” has the meaning set forth in Section 6.04.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations, Government Approvals and Orders of all Governmental Authorities,
whether now or hereafter in effect.

“LC Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.

“LC Obligations” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.

“Lender” has the meaning set forth in the introduction to this Agreement.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

-6-

--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, or the Lender does
not, in good faith, believe that such rate accurately reflects its costs of
funds on such advances, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which dollar deposits of
$5,000,000, for a maturity comparable to such Interest Period, are offered by
the principal London office of the Lender in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For the purposes
of this Agreement and the other Loan Documents, the Borrower shall be deemed to
be the owner of any property which it has acquired or holds subject to a
conditional sale agreement, financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
for security purposes.

“Loan Documents” means this Agreement, the Note, the Guarantee Agreements, the
Security Documents and any other documents executed in connection herewith or
therewith.

“Loans” means the loans made by the Lender to the Borrower pursuant to Section
2.01.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to pay
the Obligations or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Lender.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of the Borrower in an
aggregate principal amount exceeding $100,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means October 1, 2015.

“Mortgaged Property” means the real property covered by the Mortgages.

“Mortgages” means those certain deeds of trust executed in connection with the
Prior Agreement and identified on Part 2 of Schedule 1.01, as amended in
connection with this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Consolidated Domestic Subsidiaries for such period taken as a single
accounting period determined in accordance with GAAP.

“Note” has the meaning set forth in Section 2.02(b).

“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower to the Lender under this
Agreement and the other Loan Documents, (b) the due and punctual payment and
performance of all covenants, agreements, obligations and liabilities of the
Borrower and Guarantors, monetary or otherwise, under or pursuant to this
Agreement and the other Loan Documents, (c) the due and punctual payment of all
obligations of the

-7-

--------------------------------------------------------------------------------

Borrower under each Swap Agreement entered into with any counterparty that is
the Lender (or an Affiliate thereof) and (d) the due and punctual payment of all
obligations of the Borrower and its Subsidiaries in respect of the following
bank services provided to the Borrower or its Subsidiaries by the Lender (or an
Affiliate thereof): commercial credit cards, commercial checking accounts,
stored value cards and treasury management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise in
with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;

(g) any obligations or duties affecting any of the property of the Borrower or
any of its Subsidiaries to any municipality or public authority with respect to
any franchise, grant, license or permit which do not materially impair the use
of such property for the purposes for which it is held;

(h) Liens arising from precautionary UCC financing statements regarding
operating leases; and

(i) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

provided that the tetiii “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Pe’mined Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d) fully collateralized repurchase agreements for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

-8-

--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s or invest solely in the assets
described in clauses (a) through (d) above and (iii) have portfolio assets of at
least $5,000,000,000.

“Permitted Liens” means Liens permitted by Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order; (c) with whom the Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order; (d) who commits, threatens,
conspires to commit, or supports “terrorism” as defined in the Executive Order;
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/officesienforcement/ofacisdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Security Agreements” means those certain security agreements executed in
connection with the Prior Agreement, as ratified and amended in connection with
this Agreement, and identified on Part 3 of Schedule 1.01B attached hereto, and
each security agreement executed after the Effective Date pursuant to
Section 5.11, which shall be in the form of Exhibit 1.01E.

“Security Documents” means the Security Agreements, the Mortgages and each other
security document delivered in accordance with applicable law to grant a valid,
perfected security interest in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement or any
security agreement to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Documents and any other
document or instrument utilized to pledge as collateral for the Obligations any
property of whatever kind or nature.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent.

-9-

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas or, where applicable as to specific Collateral, any other
relevant state.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if any
change occurring after the date hereof in GAAP or in the application thereof
results in a materially different result for any of the calculations required
hereunder, the Borrower and the Lender will negotiate in good faith to determine
appropriate changes to such calculations to reflect the original intent of the
parties as of the time of this Agreement.

ARTICLE II

The Credits

Section 2.01 The Commitment. Subject to the terms and conditions set forth
herein, the Lender agrees to make Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount not to exceed at any
time outstanding the Available Amount. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Loans.

Section 2.02 Loans and Borrowings.

(a) Subject to Section 2.11, each Borrowing shall be comprised entirely of CBFR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.

(b) The Loans shall be evidenced by a single Revolving Credit Note (the “Note”),
which shall be made by the Borrower in the principal amount of the Commitment,
shall be in substantially the form attached hereto as Exhibit 2.02(b) with the
blanks appropriately filled, shall be payable to the order of the Lender on the
Maturity Date and shall bear interest as provided in Section 2.10.

-10-

--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Loans outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period for such Borrowing would end after the Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Lender of such request by telephone (a) in the case of a Eurodollar
Loan, not later than 11:00 a.m., Houston time, three Business Days before the
date of the proposed Borrowing or (b) in the case of a CBFR Loan, not later than
10:00 a.m., Houston time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand or electronic delivery to the Lender of a written Borrowing
Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Section 2.04 Funding of Loans. Subject to the provisions of Article IV, the
Lender shall make the Loans available to an account of the Borrower maintained
with the Lender and designated by the Borrower in the applicable Borrowing
Request.

Section 2.05 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing, all as provided in this
Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand or electronic delivery to the Lender of
a written Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall continue for a successive
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Lender so notifies the Borrower,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to a CBFR Borrowing at the
end of the Interest Period applicable thereto.

-11-

--------------------------------------------------------------------------------

Section 2.06 Letters of Credit.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
issue Letters of Credit for the account of the Borrower from time to time during
the Available Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Lender relating to any Letter of Credit,
the teinis and conditions of this Agreement shall apply.

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or transmit by electronic communication to the Lender (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Lender, the Borrower also shall submit a letter of credit application on the
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Obligations shall not
exceed $3,000,000 and (ii) the sum of the outstanding principal balance of the
Loans plus the LC Obligations shall not exceed the Available Amount.

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date.

(d) If the Lender shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying to the
Lender an amount equal to such LC Disbursement not later than 12:00 noon,
Houston time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Houston
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, Houston time,
on the Business Day immediately following the day that the Borrower receives
such notice; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a CBFR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting CBFR Borrowing.

(e) The Borrower’s obligation to reimburse LC Disbursements as provided in
paragraph (d) of this Section shall be absolute, unconditional and irrevocable,
and shall be perfoinied strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Lender against presentation of a draft or other document that does not
comply with the tennis of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Lender nor any of its Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Lender; provided that
the foregoing shall not be construed to excuse the Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Lender (as finally determined by a court
of competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Lender may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(f) If the Lender shall make any LC Disbursement, then, unless the Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to CBFR Loans; provided that, if the Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (d) of this Section, then
Section 2.10(c) shall apply.

-12-

--------------------------------------------------------------------------------

(g) The Borrower shall remit to the Lender a Letter of Credit fee equal to the
greater of $500.00 and one percent (1%) per annum on the aggregate undrawn face
amount of all Letters of Credit outstanding, which fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter. The
Borrower shall also pay within three (3) Business Days after receipt of written
request therefor, a minimum issuance fee of $500.00 plus the normal and
customary administrative charges of the Lender for issuance, amendment,
negotiation, renewal or extension of any Letter of Credit.

Section 2.07 Termination and Reduction of Commitment.

(a) Unless previously terminated, the Commitment shall terminate on the Maturity
Date.

(b) The Borrower may at any time terminate or from time to time reduce the
Commitment without payment of any premium or penalty of any kind; provided that
(A) each reduction of the Commitment shall be in an amount that is an integral
multiple of $500,000 and (B) the Borrower shall not terminate or reduce the
Commitment if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the sum of the outstanding balance of the Loans
plus the then outstanding LC Obligations would exceed the Available Amount.

(c) The Borrower shall notify the Lender of any election to terminate or reduce
the Commitment under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable. Any termination or reduction of
the Commitment shall be permanent.

Section 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Lender the then
unpaid principal amount of each Loan on the Maturity Date.

(b) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.

(c) The entries made in the accounts maintained pursuant to paragraph (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Lender maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

Section 2.09 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (c) of this Section.

(b) In the event and on each occasion that the sum of the outstanding principal
balance of the Loans and the LC Obligations exceeds the Available Amount, the
Borrower shall immediately prepay Borrowings in an aggregate amount equal to
such excess.

(c) In the case of any voluntary prepayment under Section 2.09(a), the Borrower
shall notify the Lender by telephone (confirmed by electronic means) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., Houston time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a CBFR Borrowing, not later than
11:00 a.m., Houston time, one Business Day before the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be without premium or
penalty of any kind and shall be accompanied by accrued interest to the extent
required by Section 2.10 and by any amounts due pursuant to Section 2.13.

Section 2.10 Interest.

(a) The Loans comprising each CBPR. Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, such overdue amount shall bear interest at the Default Rate.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment; provided that
(i) interest accrued pursuant to paragraph (c of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a CBFR Loan prior to the end of the

-13-

--------------------------------------------------------------------------------

Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate at times when
the CB Floating Rate is based on the Prime Rate shall be computed on the basis
of a year of 365 days (or 366 in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Lender, and such determination shall be prima facie evidence
of the correct interest rate.

Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Lender determines that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining the Loans included in such Borrowing
for such Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or by
electronic means as promptly as practicable thereafter and, until the Lender
notifies the Borrower that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as a CBFR Borrowing.

Section 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender; or

(ii) impose on the Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by the Lender;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender or to
reduce the amount of any sum received or receivable by such Lender (whether of
principal, interest or otherwise), then the Borrower will pay to the Lender, as
the case may be, such additional amount or amounts as will compensate the
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of its holding company, if any, as a
consequence of this Agreement or the Loans made by the Lender, to a level below
that which the Lender or its holding company could have achieved but for such
Change in Law (taking into consideration the Lender’s policies and the policies
of its holding company with respect to capital adequacy), then from time to time
the Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender or its holding company for any such reduction suffered.

(c) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay the Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Loan on the date specified in any notice delivered
pursuant hereto, then, in any such event, the Borrower shall compensate the
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to the Lender shall be deemed to
include an amount determined by the Lender to be the excess, if any, of (i) the
amount of interest that

-14-

--------------------------------------------------------------------------------

would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that the Lender would bid were it to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market A certificate of the
Lender setting forth any amount or amounts that the Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 10 days after receipt thereof

Section 2.14 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Documents shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Borrower shall indemnify the Lender within 10 Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Lender on or with respect to any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Documents
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by the Lender shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e) If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

Section 2.15 Fees The Borrower shall pay to the Lender a commitment fee, which
shall accrue at a rate equal to 0.30% on the daily amount of the unused
Commitment during the period from and including the Effective Date to but
excluding the date on which the Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitment terminates,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

Section 2.16 Payments Generally. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00
noon, Houston time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its offices at 712 Main Street,
Houston, Texas. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

-15-

--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower for itself and each of its Subsidiaries represents and warrants to
the Lender that:

Section 3.01 Organization. Each of the Borrower and its Subsidiaries (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority to
conduct its business in each jurisdiction as it is presently being conducted,
and (c) is duly qualified and licensed to conduct business and is in good
standing in each jurisdiction listed in Schedule 3.01. As of the Effective Date,
no proceeding to dissolve the Borrower or any of its Subsidiaries is pending or,
to the Borrower’s knowledge, threatened.

Section 3.02 Authorization; Enforceability. The Borrower has the power and
authority to execute and deliver this Agreement and the other Loan Documents to
which it is a party and to perform its obligations hereunder and thereunder. The
Transactions have been duly authorized by all necessary corporate and, if
required, stockholder action. This Agreement and the other Loan Documents have
been duly executed and delivered by the Borrower and constitute the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 Governmental Approvals., No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) filings necessary to perfect Liens
created under the Loan Documents and (iii) those the failure to obtain or make
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or any of its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, other than Liens created under the Loan
Documents.

Section 3.04 Financial Statements; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lender its balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2012 and (ii) as of and for the fiscal quarters
and the portion of the current fiscal year ended March 31, 2013, in each case,
certified by a Financial Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, the Borrower does not have, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

(c) Since December 31, 2012, there has been no material adverse change in the
business, assets, property, condition (financial or otherwise), of the Borrower
and its Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that (i) do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and (ii) individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower or such Subsidiary
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

-16-

--------------------------------------------------------------------------------

Section 3.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any peunit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
material agreements and other material instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

Section 3.08 Investment Status. Neither the Borrower nor any of its Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.11 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or any of its Subsidiaries pending
or, to the knowledge of the Borrower, threatened. The hours worked by and
payments made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Law dealing with such
matters in any manner that could reasonably be expected to have a Material
Adverse Effect. The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries is bound.

Section 3.12 Insurance. Schedule 3.12 lists as of the Effective Date all
policies or binders of fire, liability, worker’s compensation, vehicular or
other insurance held by or for the benefit of the Borrower or any of its
Subsidiaries (specifying the insurer, the policy number or covering note number
with respect to binders). All insurance is in full force and effect, is with
financially sound and reputable insurers and is in amounts and provides coverage
that are reasonable and customary for Persons engaged in businesses similar to
those conducted by the Borrower and its Subsidiaries.

Section 3.13 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date, and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (a) the fair market value of the assets of the Borrower
and its Subsidiaries will exceed its debts and liabilities, subordinate,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities;
(c) the Borrower and its Subsidiaries will be able to pay its debts and
liabilities, subordinate, contingent or otherwise as they become absolute and
mature; and (d) the Borrower and its Subsidiaries will not have unreasonably
small capital with which to conduct its business as such business is now
conducted and is proposed to be conducted following the Effective Date.

Section 3.14 Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Lender in connection with the
negotiation of this Agreement or any Loan Document or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to

-17-

--------------------------------------------------------------------------------

state any material fact necessary to make the statements therein, taken as a
whole in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 3.15 Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U of the Board). The proceeds of the Loans will not be
used, directly or indirectly, immediately, incidentally or ultimately, for the
purpose of purchasing or carrying any margin stock or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry margin stock or for any other purpose which might cause any of the
Loans under this Agreement to be “purpose credit” within the meaning of
Regulation U or Regulation X of the Board.

Section 3.16 Use of Proceeds. The proceeds of the Loans shall be used only for
working capital and other general corporate purposes. The Borrower represents
and warrants to the Lender that all Loans will be for business, commercial,
investment or other similar purpose and not primarily for personal, family,
household or agricultural use, as such terms are used in the Texas Finance Code.

Section 3.17 No Undisclosed Liabilities. Except as set forth in Schedule 3.17,
neither the Borrower nor any of its Subsidiaries has any material liabilities or
obligations of any nature (whether absolute, accrued, contingent or otherwise)
except for (i) liabilities or obligations reflected or reserved against in the
financial statements delivered by the Borrower pursuant to Section 3.04 or in
the financial statements most recently delivered by the Borrower pursuant to
Section 5.01, (ii) current liabilities incurred in the ordinary course of
business since the date of such financial statements, (iii) liabilities or
obligations that are not required to be included in financial statements
prepared in accordance with GAAP, (iv) liabilities or obligations arising under
Governmental Approvals or contracts to which the Borrower or any of its
Subsidiaries is a party or otherwise subject and (v) other Indebtedness
permitted under Section 6.01.

Section 3.18 USA Patriot Act. Neither the Borrower nor any of its Subsidiaries
or, to the knowledge of the Borrower, any of its Affiliates over which any of
the foregoing exercises management control (each, a “Controlled Affiliate”) is a
Prohibited Person, and the Borrower, its Subsidiaries and, to the knowledge of
the Borrower, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC. Neither the Borrower nor any of its
Subsidiaries or, to the knowledge of the Borrower, any of its Affiliates: (a) is
targeted by United States or multilateral economic or trade sanctions currently
in force; (b) is owned or controlled by, or acts on behalf of, any Person that
is targeted by United States or multilateral economic or trade sanctions
currently in force; or (c) is named, identified or described on any list of
Persons with whom United States Persons may not conduct business, including any
such blocked persons list, designated nationals list, denied persons list,
entity list, debarred party list, unverified list, sanctions list or other such
lists published or maintained by the United States, including OFAC, the United
States Department of Commerce or the United States Department of State.

Section 3.19 Embargoed Person.

(a) None of the Borrower’s or any of its Subsidiaries’ assets constitute
property of, or are beneficially owned, directly or indirectly, by any Person
targeted by economic or trade sanctions under US law, including but not limited
to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq.,
The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. (the “Trading With the
Enemy Act”), any of the foreign assets control regulations of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or regulations promulgated thereunder
or executive order relating thereto (which includes, without limitation,
(i) Executive Order No. 13224, effective as of September 24, 2001, and relating
to Blocking Property and Prohibiting Transaction With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (ii) the Act, if the result of such ownership would be
that any Loan made by any Lender would be in violation of Law (“Embargoed
Person”).

(b) No Embargoed Person has any interest of any nature whatsoever in the
Borrower if the result of such interest would be that any Loan would be in
violation of Law.

(c) Neither the Borrower nor any of its Subsidiaries has engaged in business
with Embargoed Persons if the result of such business would be that any Loan
made by any Lender would be in violation of Law.

(d) Neither the Borrower nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

For purposes of detemiining whether or not a representation is true or a
covenant is being complied with under this Section 3.19, the Borrower shall not
be required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial ownership of
any collective investment fund.

-18-

--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01 Effective Date. The obligations of the Lender to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Lender (or its counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Lender (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) The Lender shall have received from the Borrower the Note executed by the
Borrower.

(c) The Lender shall have received each of the Security Documents or
ratification agreements with respect thereto from each party thereto in form and
substance reasonably satisfactory to the Lender and the same shall constitute
satisfactory security documentation to create first priority security interests
in the Collateral free and clear of all Liens, other than Permitted Liens.

(d) The Lender shall have received ratification agreements with respect to the
Guarantee Agreements in form and substance reasonably satisfactory to the
Lender.

(e) The Lender shall have received such documents and certificates as the Lender
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower and Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrower, the
Guarantors, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Lender and its counsel.

(f) The Lender shall have received all fees and other amounts due and payable on
or prior to the Effective Date, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses (including reasonable legal fees)
required to be reimbursed or paid by the Borrower hereunder or under any Loan
Documents.

(g) All governmental and third party approvals necessary or, in the discretion
of the Lender, advisable in connection with the financing contemplated hereby
and the continuing operations of the Borrower and its Subsidiaries shall have
been obtained and be in full force and effect.

(h) The Lender shall have received (i) compiled financial statements of the
Borrower for the two most recent fiscal years ended prior to the Effective Date
as to which such financial statements are available and (ii) satisfactory
unaudited interim financial statements of the Borrower for each fiscal quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available which financial statements shall not be materially inconsistent
with the financial statements or forecasts previously provided.

(i) The Lender shall have received reports of UCC, tax and judgment Lien
searches conducted by a reputable search firm with respect to the Borrower and
each of its Subsidiaries in each location requested by the Lender and the
information disclosed in such reports shall be satisfactory to the Lender.

(j) The Lender shall have received evidence of insurance coverage of the
Borrower and its Subsidiaries, which coverage shall be satisfactory to the
Lender in all respects and shall name the Lender as an additional insured and as
a mortgagee/loss payee on the liability and casualty insurance policies covering
the Mortgaged Property. In addition, to the extent any portion of the Mortgaged
Property is located in an area identified by the Federal Emergency Management
Agency or any successor thereto as a 100-year flood zone or special hazard area,
the Lender shall have received evidence of flood insurance coverage for such
portions of the Mortgaged Property, which coverage shall be satisfactory to the
Lender in all respects.

(k) The Lender shall have received a Borrowing Base Report executed by the
Borrower, together with such schedules, computations and other information as
may be requested by the Lender.

(1) The Lender shall have received all documents that it may request relating to
any other matter relevant hereto, all in form and substance satisfactory to
Lender.

Section 4.02 Each Credit Event. The obligation of the Lender to make a Lo on the
occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement or any other Loan Document shall be deemed to have been made as a part
of said request for a Borrowing and shall be true and correct in all material
respects on and as of the date of such Borrowing except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(b) No Material Adverse Effect shall have occurred since the date of the most

(c) The Lender shall have received a Borrowing Request as required by
Section 2.03; and

-19-

--------------------------------------------------------------------------------

(d) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (d) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitment has expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower, for itself and its
Subsidiaries, covenants and agrees with the Lender that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited Consolidated balance sheet and related statements of operations, income
statements, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, of the Borrower as of such year, all reported on by the
Borrower’s independent public accountants as of the Effective Date or such other
independent public accountants of recognized national standing selected by the
Borrower and satisfactory to the Lender (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied;

(b) within 60 days after the end of each fiscal quarter of the Borrower, its
Consolidated balance sheet and related statements of operations, income
statements, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, of the Borrower and its Consolidated Subsidiaries as of such year,
all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to nowial year-end audit adjustments and the
absence of footnotes;

(c) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its equity holders
and all registration statements, periodic reports and other statements and
schedules filed by the Borrower with any securities exchange, the Securities and
Exchange Commission or any similar Governmental Authority;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer substantially in the form
attached hereto as Exhibit 5.01(d);

(e) for each monthly period when, at any time, the aggregate outstanding Loans
and LC Obligations during any such month are greater than $500,000, then, as
soon as available, and in any event within 30 days after the end of each such
calendar month, a Borrowing Base Report;

(f) promptly following any request therefor, a list of the Borrower’s inventory
in form and detail satisfactory to the Lender;

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, or
compliance with the terms of this Agreement or any other Loan Document, as the
Lender may request; and

(h) promptly following any request thereof, all information and/or documentation
necessary to comply with the Act or for the Lender to confirm compliance with
the Act.

Section 5.02 Notices of Material Events. The Borrower will furnish to the Lender
prompt and, in any event, within five Business Days, written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of the Loan Documents;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

-20-

--------------------------------------------------------------------------------

(d) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability or (iv) becomes aware of any basis for any Environmental Liability and
in each of the preceding clauses, which individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect; and

(e) any other development (including the termination of any material contract)
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, pelinits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.05 Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

Section 5.06 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required to be maintained pursuant to
the Security Documents. The Borrower shall furnish the Lender, upon request,
with certified copies of insurance policies or other appropriate evidence of
compliance with this Section.

Section 5.07 Books and Records; Inspection and Audit Rights.

(a) The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all material dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

(b) The Borrower will permit Lender to conduct regular field examinations and
audits of the Borrower and its Subsidiaries, with such frequency as Lender shall
detelinine to be desirable, such examinations to be at the cost and expense of
the Borrower.

Section 5.08 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all Laws (including Environmental Laws) and Orders
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.09 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and other general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support working capital needs and general corporate obligations.

Section 5.10 Maintenance of Deposit Relationship. The Borrower will, and will
cause each of its Subsidiaries to, maintain the Lender as the Borrower’s and
each of its Subsidiary’s primary depository and treasury management services
provider for its operational, business deposit accounts.

Section 5.11 Additional Guarantees and Security Documents. The Borrower will at
all times cause of its Subsidiaries to be Guarantors. Within thirty (30) days
after the Borrower acquires or creates a new Subsidiary, the Borrower will, and
will cause such new Subsidiary to, execute a Security Agreement and a Guarantee
Agreement and deliver to the Lender such other documents relating to such new
Subsidiary as the Lender shall reasonably request in order to comply with the
requirements of this Section.

-21-

--------------------------------------------------------------------------------

Section 5.12 Further Assurances. The Borrower will, at its own cost and expense,
execute, acknowledge and deliver any and all further documents, financing
statements, agreements and instruments and take all such further actions,
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust, and other documents) which may be required under any
applicable Law, or which may from time to time be reasonably necessary or as the
Lender may from time to time reasonably request in order to carry out the intent
and purpose of the Loan Documents and the Transactions, including all such
actions to establish, preserve, protect and perfect the estate, right, title and
interest of the Lender to the Collateral (including Collateral acquired after
the Effective Date) and preserve, protect and perfect first priority Liens
(subject to Permitted Liens) in favor of the Lender on any and all assets of the
Borrower and Guarantors now owned or hereafter acquired that constitute
Collateral and that are not Collateral on the Effective Date.

ARTICLE VI

Negative Covenants

Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees payable hereunder shall have been paid in full, the
Borrower, for itself and its Subsidiaries, covenants and agrees with the Lender
that:

Section 6.01 Indebtedness. Neither the Borrower nor any of its Subsidiaries will
create, incur, assume or permit to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or shorten the maturity or the
weighted average life thereof;

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (c) shall not exceed $100,000 at any time outstanding;

(d) Indebtedness incurred by the Borrower to finance the Beaumont Facility and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased average life thereof; provided (i) the terms of such
Indebtedness shall be satisfactory to the Lender and (ii) the aggregate
principal amount of Indebtedness peunitted by this clause (d) shall not exceed
$4,000,000 at any time outstanding; and

(e) Indebtedness owed by the Borrower to a Guarantor or by a Guarantor to the
Borrower or another Guarantor.

Section 6.02 Liens. Neither the Borrower nor any of its Subsidiaries will assume
or permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any of its Subsidiaries
existing on the Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any of its Subsidiaries and (ii) such Lien shall secure only those obligations
which it secures on the Effective Date, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any of
its Subsidiaries and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any of its Subsidiaries, including Liens deemed to exist in respect
of assets subject to Capital Lease Obligations; provided that (i) such security
interests secure Indebtedness permitted by clause (c) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any of its Subsidiaries;

-22-

--------------------------------------------------------------------------------

(f) Liens on the Beaumont Facility to secured Indebtedness permitted by
Section 6.01(d); provided such Liens shall not apply to any other property or
assets of the Borrower or any of its Subsidiaries;

(g) extensions, renewals or replacements of any Lien referred to in clauses (c),
(d), (e) and (f) above; provided that the principal amount of the Indebtedness
or obligations secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

(h) landlord’s Liens arising by operation of law or by contract in the ordinary
course of business; provided that with respect to such Liens arising by
contract, the Borrower or such Subsidiary shall have complied with the
applicable provisions of the Security Agreement with respect thereto, including,
without limitation, Section 4(e) thereof, unless waived by the Lender in its
sole discretion.

Section 6.03 Fundamental Changes. Without the prior written consent of the
Lender,

(a) neither the Borrower nor any of its Subsidiaries will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve; and

(b) neither the Borrower nor any of its Subsidiaries will engage in any business
other than businesses of the type conducted by the Borrower and its Subsidiaries
on the Effective Date and businesses reasonably related thereto.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Neither
the Borrower nor any of its Subsidiaries will purchase, hold or acquire any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person (other than inventory acquired in the ordinary course of
business) constituting a business unit or that are substantial in relation to
the assets of the Borrower, except:

(a) Permitted Investments;

(b) Investments existing on the Effective Date and set forth on Schedule 6.04;

(c) guarantees constituting Indebtedness permitted by Section 6.01;

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) accounts receivable arising in the ordinary course of business;

(f) Investments by the Borrower to a Subsidiary that is a Guarantor;

(g) additional Investments in any joint venture set forth on Schedule 6.04, for
the purpose of such joint venture becoming a Subsidiary of the Borrower, in an
aggregate amount for all such Investments not to exceed $2,000,000 during the
term of this Agreement;

(h) creation of any new Subsidiaries in compliance with Section 5.11; and

(i) Investments consisting of all the issued and outstanding Equity Interests,
or all or substantially all of the assets, of Persons engaged in businesses of
the type described in Section 6.03(b) in an aggregate amount not to exceed
$1,000,000 during the term of this Agreement.

Section 6.05 Asset Sales. Neither the Borrower nor any of its Subsidiaries will
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest, except (a) sales of inventory, used or surplus equipment,
(b) Permitted Investments in the ordinary course of business and (c) the sale on
commercially reasonable teens of that certain real property commonly known as
6400 Long Drive, Houston, Texas.

Section 6.06 Sale and Leaseback Transactions. Neither the Borrower nor any of
its Subsidiaries will enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.

Section 6.07 Swap Agreements. Neither the Borrower nor any of its Subsidiaries
will enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which the Borrower or any of its Subsidiaries has
actual exposure and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any of its
Subsidiaries.

-23-

--------------------------------------------------------------------------------

Section 6.08 Dividends. Neither the Borrower nor any of its Subsidiaries will
declare or make directly or indirectly any Dividend, other than (a) Dividends
payable to the Borrower or a Guarantor, (b) Dividends by the Borrower or a
Subsidiary payable only in the Borrower’s or such Subsidiary’s common stock, so
long as Borrower’s interest in any of its Subsidiaries is not thereby reduced
and (c) Dividends payable on the Borrower’s preferred stock not to exceed
$75,000 in any fiscal quarter.

Section 6.09 Transactions with Affiliates. Neither the Borrower nor any of its
Subsidiaries will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (b) any transaction between
or among the Borrower and Guarantors.

Section 6.10 Restrictive Agreements. Neither the Borrower nor any of its
Subsidiaries will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of the Borrower or such Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets; provided that
(a) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (b) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), and (c) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.

Section 6.11 Change in Fiscal Year. The Borrower will not change the end of its
fiscal year to a date other than December 31st of each year.

Section 6.12 Fixed Charge Coverage Ratio. The Borrower will not permit, as of
the end of each calendar quarter, the Fixed Charge Coverage Ratio to be less
than 1.25 to 1.00.

Section 6.13 Total Liabilities to Net Worth Ratio. The Borrower will not permit,
as of the end of each calendar quarter, the ratio of Consolidated Total
Liabilities to Consolidated Net Worth to be greater than 1.00 to 1.00..

Section 6.14 Net Profit. The Borrower will not permit, as of the end of each
calendar quarter, its net income for the six month period most recently ending
to be less than $1.00.

ARTICLE VII

Events of Default and Remedies

Section 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) above) payable
under this Agreement or the other Loan Documents, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with this Agreement, any Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made
(provided such materiality qualifier shall not apply in instances where a
specific representation contains a materiality or Material Adverse Effect
qualifier);

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.04 (with respect to the existence
of the Borrower), 5.09, 5.13 or in Article VI;

(e) the Borrower or any Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or in any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
of (i) the Borrower or such Guarantor obtaining knowledge thereof or
(ii) written notice thereof from the Lender to the Borrower;

(f) the Borrower shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable after giving effect to any
applicable grace period;

-24-

--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 30
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (g) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Guarantor shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000 shall be rendered against the Borrower or any Guarantor and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed or any attachment or levy shall
be entered upon any assets of the Borrower or such Guarantor to enforce such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;

(m) any Loan Document or any material provision thereof shall at any time cease
to be in full force and effect, or a proceeding shall be commenced by the
Borrower or any Guarantor or any other Person seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
thereof), or the Borrower or any Guarantor shall repudiate or deny that it has
any liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document;

(n) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents)
perfected Lien on any material portion of the Collateral purported to be subject
thereto, securing the obligations purported to be secured thereby, with the
priority required by the Loan Documents, or the Borrower or any Guarantor shall
so assert in writing; or

(o) a Change in Control or Material Adverse Effect shall occur;

then, and in every such event (other than an event with respect to the Borrower
or any Guarantor described in clause (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Lender may take any or
all of the following actions, at the same or different times: (i) cease making
any further Loans, (ii) terminate the Commitment, and thereupon the Commitment
shall terminate immediately, (iii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower or any Guarantor described in clause (h) or (i) of this Article, the
Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (iv) increase the rate of
interest charged on all Loans to the Default Rate and (v) exercise any or all of
the remedies available to it under the Security Documents, at law or in equity.

-25-

--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

Section 8.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrower:

American Electric Technologies, Inc.

6410 Long Drive

Houston, Texas 77087

Attention: Andrew Puhala

Facsimile No.: 713-644-7805

(ii) if to the Lender, to

JPMorgan Chase Bank, N.A.

712 Main Street

Houston, Texas 77002

Attention: Robert Morgan

Facsimile No.: 713-216-6689

(b) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 8.02 Waivers; Amendments.

(a) No failure or delay by the Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Lender may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

Section 8.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Lender and its Affiliates, including the reasonable fees, charges and
disbursements of counsel and consultants for the Lender and such Affiliates, in
connection with the due diligence undertaken by the Lender with respect to the
financing contemplated by this Agreement, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Lender,
including the fees, charges and disbursements of any counsel for the Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

-26-

--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Lender and each of its Related Parties
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, or any Environmental Liability related in any
way to the Borrower, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not caused by the ordinary, sole or contributory
negligence of any Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent permitted by applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable within ten (10) days
after written demand therefor.

Section 8.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person any legal or equitable
right, remedy or claim under or by reason of this Agreement, other than rights,
remedies or claims in favor of the parties hereto, their respective successors
and assigns permitted hereby.

(b) The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement; provided that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
perfoirnance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
the Lender sells such a participation shall provide that the Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender. A Participant shall not be entitled to receive any
greater payment under Section 2.12, 2.13 or 2.14 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

(c) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

Section 8.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and so long as the Commitment has not
expired or terminated. The provisions of Section 2.12, 2.13, 2.14 and 9.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, and the
Commitment or the termination of this Agreement or any provision hereof.

-27-

--------------------------------------------------------------------------------

Section 8.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts and may be delivered in original or facsimile form (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Agreement by electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 8.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or its Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement held by the Lender, irrespective of whether or not the Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of the Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which the Lender may
have.

Section 8.09 Governing Law; Consent to Service of Process.

(a) This Agreement and the Loan Documents shall be construed in accordance with
and governed by the law of the State of Texas.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the court of the State of
Texas sitting in Harris County and of the United States District Court of the
Southern District of Texas, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Without limitation of the foregoing, nothing in this Agreement, or in the Note
or in any other Loan Document shall be deemed to constitute a waiver of any
rights which the Lender, or the holder of the Note may have under applicable
federal legislation relating to the amount of interest which the Lender or
holder may contract for, take, receive or charge in respect of the Loan and the
Loan Documents, including any right to take, receive, reserve and charge
interest at the rate allowed by the law of the state where the Lender is
located. The Lender and the Borrower further agree that insofar as the
provisions of Chapter 303 of the Texas Finance Code, as amended, are applicable
to the determination of the Highest Lawful Rate with respect to the Note and the
Obligations hereunder and under the other Loan Documents, the indicated rate
ceiling of such Article shall be applicable; provided, however, that to the
extent permitted by such Article, the Lender may from time to time by notice to
the Borrower revise the election of such interest rate ceiling as such ceiling
affects the then current or future balances of the Loans. The provisions of
Chapter 346 of the Texas Finance Code, as amended, do not apply to this
Agreement, the Note or the other Loan Documents.

Section 8.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITIED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY I ,F.GAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFTFS
THAT NO REPRESENTATIVE, AGENT OR A I-1 ORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIHCATIONS IN THIS SECTION.

-28-

--------------------------------------------------------------------------------

Section 8.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.12 Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 8.13 Interest. Each provision in this Agreement and each other Loan
Document is expressly limited so that in no event whatsoever shall the amount
paid, or otherwise agreed to be paid, to the Lender or charged, contracted for,
reserved, taken or received by the Lender, for the use, forbearance or detention
of the money to be loaned under this Agreement or any Loan Document or otherwise
(including any sums paid as required by any covenant or obligation contained
herein or in any other Loan Document which is for the use, forbearance or
detention of such money), exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate, and all amounts
owed under this Agreement and each other Loan Document shall be held to be
subject to reduction to the effect that such amounts so paid or agreed to be
paid, charged, contracted for, reserved, taken or received which are for the
use, forbearance or detention of money under this Agreement or such Loan
Document shall in no event exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate. Anything in any
Note or any other Loan Document to the contrary notwithstanding, the Borrower
shall not be required to pay unearned interest on any Note and the Borrower
shall not be required to pay interest on the Obligations at a rate in excess of
the Highest Lawful Rate, and if the effective rate of interest which would
otherwise be payable under such Note and such Loan Documents would exceed the
Highest Lawful Rate, or if the holder of such Note shall receive any unearned
interest or shall receive monies that are deemed to constitute interest which
would increase the effective rate of interest payable by the Borrower under such
Note and the other Loan Documents to a rate in excess of the Highest Lawful
Rate, then (a) the amount of interest which would otherwise be payable by the
Borrower shall be reduced to the amount allowed under applicable law and (b) any
unearned interest paid by the Borrower or any interest paid by the Borrower in
excess of the Highest Lawful Rate shall in the first instance be credited on the
principal of the obligations of the Borrower (or if all such obligations shall
have been paid in full, refunded to the Borrower). It is further agreed that,
without the limitation of the foregoing, all calculations of the rate of
interest contracted for, reserved, taken, charged or received by any Lender
under the Notes and the Obligations and under the other Loan Documents are made
for the purpose of determining whether such rate exceeds the Highest Lawful
Rate, and shall be made, to the extent permitted by usury laws applicable to
such Lender, by amortizing, prorating and spreading in equal parts during the
period of the full stated term of the Notes and this Agreement and all interest
at any time contracted for, charged or received by such Lender in connection
therewith.

Section 8.14 USA Patriot Act. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

Section 8.15 Amendment and Restatement; Consent of M&I. This Agreement is an
amendment and restatement of the Prior Agreement and supersedes the Prior
Agreement in its entirety. All references in any Loan Document to the Prior
Agreement shall be deemed to refer to this Agreement. By its execution hereof,
M&I hereby consents to the amendment and restatement of the Prior Agreement by
this agreement.

-29-

--------------------------------------------------------------------------------

Section 8.16 FINAL AGREEMENT OF THE PARTII-S. THIS AGREEMENT (INCLUDING THE
SCHEDULES AND EXHIBITS HERETO), THE NOTES AND OTHER LOAN DOCUMENTS CONSTITUTE A
“LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS AND
COMMERCIAL CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWR11 FEN ORAL AGREEMENTS BETWEEN THE PARTIFS.

END OF TEXT

 

 

 

-30-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

AMERICAN ELECTRIC TECHNOLOGIES, INC., a Florida corporation

 

 

By:

 

/s/ Andrew L. Puhala

Name:

 

Andrew L. Puhala

Title:

 

SVP, CFO & Secretary

 

M&I:

 

M&I ELECTRIC INDUSTRIES, INC.

 

 

By:

 

/s/ Andrew L. Puhala

Name:

 

Andrew L. Puhala

Title:

 

Vice President & Secretary

 

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Credit Agreement